Citation Nr: 1736216	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-47 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1998 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This case was previously before the Board in August 2016, at which time the issue on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

In the August 2016 remand, the Board directed that an addendum VA medical opinion be obtained to determine whether the Veteran's hypertension was caused or aggravated by his service-connected schizophrenia.

A review of the record shows that the directed addendum VA medical opinion was obtained in September 2016.  At that time, the VA examiner noted that there was no evidence to show that the Veteran's hypertension was caused or worsened beyond the natural progression by his schizophrenia.  The examiner did not provide a rationale for the opinion expressed.  

For that reason, the Board finds that the development conducted does not adequately comply with the directives of the August 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran should be scheduled for another VA examination to determine the nature and etiology of his hypertension.

Therefore, the Veteran should be provided a new VA examination to determine whether his hypertension was caused or aggravated by his service-connected schizophrenia, including medications used to treat the Veteran's schizophrenia.

Additionally, current treatment records should be identified or obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of hypertension.  The examiner must review the claims file and should note that review in the report.  Any indicated studies should be performed.

Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension was caused or aggravated by his service-connected schizophrenia, to specifically include any medication prescribed for treatment of his such.

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination and any opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




